Citation Nr: 1212385	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-27 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of emergency medical treatment provided from March 6, 2010 to March 13, 2010 at Capital Regional Medical Center in Tallahassee, Florida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision rendered by the North Florida/South Georgia Veterans Health System, Malcolm Randall VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral hearing loss, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, chronic obstructive pulmonary disease, rated as 10 percent disabling, and residuals of a cyst removal, right upper eyelid, rated as noncompensably (zero percent) disabling.  

2.  In March 2010, the Veteran sought VA authorization for emergency treatment at the Capital Regional Medical Center for a reported transient ischemic attack.  VA authorization was granted and he received emergency medical treatment, not for a transient ischemic attack, but for a flare-up of shingles.  

3.  At the time emergency treatment was rendered by Capital Regional Medical Center in March 2010, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of authorized medical expenses incurred for treatment at Capital Regional Medical Center from March 6, 2010 to March 13, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

At any rate, and to the extent that the VCAA is applicable to the appeal, the Veteran responded in a July 2010 letter, that he had received a VCAA letter outlining his and VA's responsibilities in obtaining evidence in support of the claim.  He did not submit additional evidence in response to the letter.  

Moreover, in the April 2010 Statement of the Case, VA described its reasons and bases for denying the claim.  In addition, the relevant private hospitalization records have been obtained.  As discussed below, the Veteran alleges that he no longer has 3rd party insurance to pay for any part of the bill from the private hospital.  He has not, however, submitted any evidence of such fact, nor has he submitted evidence that he did not have other insurance, such as Medicare, at the time the medical treatment was rendered.  This fact notwithstanding, the Veteran has been advised to submit evidence relevant to the claim.  Consequently, the Board finds that VA's duties to notify and assist the appellant in the development of the claim have been met.

Legal Criteria

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time that the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2011).

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Initially, the Board notes that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  (emphasis added)  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Here, the undisputed facts reveal that while the Veteran was service-connected for hearing loss, tinnitus, chronic obstructive pulmonary disease, and residuals of a cyst removal, right upper eyelid, he sought medical treatment for shingles, a non-service connected condition.  The Veteran does not allege, and the record does not show that the treatment was in any way related to his service-connected disabilities or involved aggravation of his service-connected disabilities.  

Rather, the evidence reveals that on March 6, 2010, he reported to the emergency room with a painful flare-up of shingles affecting his neck, back, legs, hips, and chest.  Pain was acute and estimated as "10/10."  On the emergency room intake form, he reported that he had primary insurance through Medicare A & B.  The intake form further indicates that the coverage was effective October 1, 1988, that authorization was not required for emergency room services, but that verification was required and obtained on March 6, 2010.  Following treatment, a bill was rendered for hospital care in the sum of $750.00.  The bill for hospital care states that it was "denied by Medicare as having other insurance."  It is unclear to the Board what other insurance the Veteran possessed.  Nevertheless, the bill states that the Veteran's financial obligation was $0.00.  

Here, the evidence provided does not reveal that the Veteran is personally liable for the hospital treatment charges.  He has only supplied evidence that documents no personal obligation for charges incurred.  While he states on a VA Form 21-4138 dated April 15, 2010, that he cancelled his 3rd party insurance at the end of December 2009 due to inability to afford the insurance, he does not state what 3rd party insurance he carried.  In addition, he does not state if Medicare ultimately accepted fiscal responsibility for payment for the private hospital bill after determining that the Veteran carried no 3rd party insurance.  

The Veteran has an obligation to support his claim with relevant evidence or cooperate with VA's efforts to assist him in the development of the claim.  38 C.F.R. § 17.124.  Here, he has not done so and the Board will not remand the claim where there is no indication of outstanding relevant evidence that VA has any remaining financial obligation to reimburse the Veteran.  

The applicable regulations are very specific and provide for payment or reimbursement only in certain circumstances.  Given the fact that the Veteran had coverage under a health-plan contract through Medicare or a 3rd party provider for payment or reimbursement, in whole or in part, for the emergency treatment, the Board finds that the preponderance of the evidence is against reimbursement or payment of the medical expenses associated with the private medical care that the Veteran received commencing on March 6, 2010.  See 38 U.S.C.A. § 1725.  The appeal is therefore denied.

ORDER

Entitlement to payment or reimbursement of authorized medical expenses incurred by the Veteran from March 6, 2010, to March 13, 2010, in connection with emergency room treatment received at Capital Regional Medical Center, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


